Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 10 2019128942.4, filed on 10/28/2019.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/28/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 7-8, 10-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DiBattista et al. (US 6,549,026) in view of Hong (US 2008/0136436). (“DiBattista”).
6.	Regarding claim 1, DiBattista teaches A prober for a test system for testing a device under test [Figures 1-11, a prober for a test system for testing a DUT is shown], wherein the prober comprises: a chuck configured for carrying the device under test [Figures 1-11, a chuck 120 is configured for carrying the DUT 182]; a transport circuitry for transporting electric signals to and/or away from the device under test [Figures 1-11, a transport circuit 130 is shown]; a cooling unit directly thermally coupled with the device under test and configured for cooling the device under test at a main surface of the device under test facing the chuck [Figures 1-11, a cooling unit 129, 138 combined is directly thermally coupled to the DUT].
DiBattista does not explicitly teach an electrically insulating body arranged between a cooling plate of the cooling unit and the chuck.
However, Hong teaches an electrically insulating body arranged between a cooling plate of the cooling unit and the chuck [Figures 1-6, an electrically insulating body 100b is arranged between a cooling plate 120/110 and chuck 114].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify DiBattista with Hong. Doing so would allow DiBattista to comprise an insulating body in the device which would help obtain high heat transfer coefficient and help cooling the DUT. 

Figures 1-6, the DUT 182 is mountable on circular cooling plate 129/138].
 8.	Regarding claim 3, DiBattista teaches wherein the cooling unit is configured for cooling the device under test by a fluidic coolant being drivable through channels of the cooling unit [Figures 1-6, see cooling fluid lines 133].
9.	Regarding claim 4, DiBattista teaches wherein the cooling unit is configured for cooling the device under test by a liquid coolant [Figures 1-6, the cooling unit is cooled by a liquid coolant].
10.	Regarding claim 7, DiBattista teaches wherein the cooling unit comprises an electrically conductive surface in contact with the device under test [Figures 1-6, the cooling unit comprises an electrically conductive surface 129, 138].
11.	Regarding claim 8, DiBattista teaches wherein the transport circuitry is electrically coupled with the cooling unit for transporting electric signals to and/or away from the device under test via the cooling unit, in particular via a cooling plate of the cooling unit [Figures 1-6, the transport circuit 130 is electrically coupled with the cooling unit 129, 138].
12.	Regarding claim 10, DiBattista teaches the prober.
DiBattista, Hong does not explicitly teach wherein the cooling unit is configured for cooling the device under test with a thermal power capability of at least 5 kW, in particular of at least 10 kW.
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify DiBattista and Hong to optimize the value of thermal power because it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP 2144.05).
13.	Regarding claim 11, DiBattista teaches the prober.
DiBattista teaches wherein the transport circuitry comprises a needle card comprising electrically conductive contact elements configured for electrically contacting the device under test, in particular for contacting the device under test from a main surface of the device under test facing away from the chuck.
However, Hong teaches wherein the transport circuitry comprises a needle card comprising electrically conductive contact elements configured for electrically contacting the device under test, in particular for contacting the device under test from a main surface of the device under test facing away from the chuck [Figures 1-2, the transport circuit 10 comprises a needle card].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify DiBattista with Hong. Doing so would allow DiBattista to comprise a transport circuit comprising a needle card applying electrical signal to a chip on DUT to accurately test electric characteristic of the DUT.
14.	Regarding claim 12, DiBattista teaches the prober. 
DiBattista does not explicitly teach wherein the transport circuitry comprises electrically conductive contact elements, in particular spring contacts, for applying an electric stimulus signal to at least one side of the device under test and/or for detecting an electric response signal in response to the applied electric stimulus signal on at least one side of the device under test.
However, Hong teaches wherein the transport circuitry comprises electrically conductive contact elements, in particular spring contacts, for applying an electric stimulus signal to at least one side of the device under test and/or for detecting an electric response signal in response to the applied Figures 1-2, the transport circuit 10 comprises electrically conductive contact elements, for applying an electric stimulus signal to the DUT].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify DiBattista with Hong. Doing so would allow DiBattista to comprise a transport circuit comprising a needle card applying electrical signal to a chip on DUT to accurately test electric characteristic of the DUT.
15.	Regarding claim 13, DiBattista teaches wherein the cooling unit comprises one or more electrically conductive contact elements configured for electrically contacting the device under test, in particular for electrically contacting the device under test at the main surface of the device under test facing the chuck [Figures 1-6, the cooling unit 129, 138 is shown].
16.	Regarding claim 14, DiBattista teaches the prober.
DiBattista and Hong does not explicitly teach comprising at least one of the following features: configured as a wafer prober for testing chips of a wafer as device under test; wherein at least the part of the cooling unit being directly thermally coupled with the device under test is highly thermally conductive, in particular has a thermal conductivity of at least 10 W/mK, preferably at least 80 W/mK.
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify DiBattista and Hong to optimize the value of thermal conductivity because it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP 2144.05).

DiBattista does not explicitly teach an electric test unit coupled with the transport circuitry of the prober for supplying electric stimulus signals to the prober and for analysing electric response signals from the prober.
However, Hong teaches an electric test unit coupled with the transport circuitry of the prober for supplying electric stimulus signals to the prober and for analysing electric response signals from the prober [Figures 1-6, an electric test unit coupled with the transport circuit of the prober is taught].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify DiBattista with Hong. Doing so would allow DiBattista to comprise an electric test unit to supply and receive electric signals to and from the DUT for testing.

 18.	Regarding claim 18, DiBattista teaches A method of testing a device under test [Figures 1-11, a method of testing a DUT is taught], wherein the method comprises carrying the device under test by a chuck [Figures 1-11, a chuck 120 carries the DUT 182]; transporting electric signals to and/or away from the device under test [Figures 1-11, electric signals are transported by transport circuit 130]; cooling the device under test, at a main surface of the device under test facing the chuck, by a cooling unit which is directly thermally coupled with the device under test [Figures 1-11, a cooling unit 129, 138 combined is directly thermally coupled to the DUT].
DiBattista does not explicitly teach arranging an electrically insulating body between a cooling plate of the cooling unit and the chuck.
Figures 1-6, an electrically insulating body 100b is arranged between a cooling plate 120/110 and chuck 114].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify DiBattista with Hong. Doing so would allow DiBattista to comprise an insulating body in the device which would help obtain high heat transfer coefficient and help cooling the DUT. 

19.	Regarding claim 20, DiBattista teaches the method.
DiBattista does not explicitly teach wherein the method comprises: applying an electric current to the device under test by a transport circuitry; and measuring a voltage between a top side of the device under test and the cooling plate of the cooling unit on which the device under test rests.
However, Hong teaches wherein the method comprises: applying an electric current to the device under test by a transport circuitry; and measuring a voltage between a top side of the device under test and the cooling plate of the cooling unit on which the device under test rests [Figures 1-6, an electric current is applied to the DUT by a transport circuit 10 and a voltage is measured].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify DiBattista with Hong. Doing so would allow DiBattista to a transport circuit to apply current and measure voltage in order to improve testing. 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over DiBattista (US 6,549,026) in view of Hong (US 2008/0136436) in view of Cole, SR. et al. (US 2002/0066726). (“Cole”).
21.	Regarding claim 5, DiBattista teaches the prober.
DiBattista and Hong does not explicitly teach wherein the cooling unit is configured for cooling the device under test by the fluidic coolant being drivable through spiral channels in the cooling unit, in particular bifilar spiral cooling tubes.
However, Cole teaches herein the cooling unit is configured for cooling the device under test by the fluidic coolant being drivable through spiral channels in the cooling unit, in particular bifilar spiral cooling tubes [Figure 5, the cooling unit has spiral channels as shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify DiBattista and Hong with Cole. Doing so would allow DiBattista and Hong to comprise spiral shaped cooling unit to provide efficient and uniform heating/cooling in the system.
22.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over DiBattista (US 6,549,026) in view of Hong (US 2008/0136436) in view of Cole (US 2002/0066726) in further view of Miyata et al. (US 5,198,752). (“Miyata”).
23.	Regarding claim 6, DiBattista teaches the prober.
DiBattista, Hong and Cole does not explicitly teach wherein the electrically insulating body is an electrically insulating plate, in particular a ceramic plate or a plastic plate.
However, Miyata teaches wherein the electrically insulating body is an electrically insulating plate, in particular a ceramic plate or a plastic plate [Column 2, lines 51-53 teaches ceramic plate].


	Note: Claims 1 and 18 are rejected twice below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
24.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

25.	Claims 1 and 18 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Hong (US 2008/0136436).
26.	Regarding claim 1, Hong teaches A prober for a test system for testing a device under test [Figures 1-6, a prober for a test system for testing a DUT is shown], wherein the prober comprises: a chuck configured for carrying the device under test [Figures 1-6, a chuck 100/114 is configured for carrying the DUT W]; a transport circuitry for transporting electric signals to and/or away from the device under test [Figures 1-6, a transport circuit 10 is shown, also see controller 150]; a cooling unit directly thermally coupled with the device under test and Figures 1-6, a cooling unit 120 is directly thermally (unit 120 considered as a whole with housing 110) coupled with the DUT W] ; and an electrically insulating body arranged between a cooling plate of the cooling unit and the chuck [Figures 1-6, an electrically insulating body 100b is arranged between a cooling plate 120/110 and the chuck 114]. 
27.	Regarding claim 18, Hong teaches A method of testing a device under test [Figures 1-6, a method of testing a DUT is taught], wherein the method comprises carrying the device under test by a chuck [Figures 1-6, a chuck 100/114 carries the DUT W]; transporting electric signals to and/or away from the device under test [Figures 1-6, electric signals are transported by transport circuit 10]; cooling the device under test, at a main surface of the device under test facing the chuck, by a cooling unit which is directly thermally coupled with the device under test [Figures 1-6, a cooling unit 120 is directly thermally (unit 120 considered as a whole with housing 110) coupled with the DUT W]; and arranging an electrically insulating body between a cooling plate of the cooling unit and the chuck [Figures 1-6, an electrically insulating body 100b is arranged between a cooling plate 120/110 and the chuck 114].

Allowable Subject Matter
28.	Claims 9, 16-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
29.	Claim 9 states “The prober according to claim 1, wherein the cooling unit comprises: a first cooling path circulating a first coolant through a cooling plate in contact with the device under test; a second cooling path for driving a second coolant, in particular from a source to a 
30.	Claim 16 states “The test system according to claim 15, wherein the electric test unit is configured for supplying burn-in stimulus signals to a wafer-type device under test, in particular for forcing bipolar degradation to the wafer-type device under test.”
31. 	Claim 17 is objected as it further limits claim 16.
32.	Claim 19 states “The method according to claim 18, comprising at least one of the following features: wherein the method comprises carrying out a burn-in procedure for multiple 2612000.247.101/201955236US semiconductor chips of a wafer-type device under test simultaneously; wherein the method comprises supplying burn-in stimulus signals to a wafer-type device under test, in particular for forcing bipolar degradation of the wafer-type device under test; wherein the method comprises carrying out a burn-in procedure, in particular for forcing bipolar degradation, to a wafer-type device under test on wafer level; wherein the method comprises attaching the device under test to rest with physical contact on a cooled cooling plate of the cooling unit; wherein the method comprises providing the device under test and the cooling unit with substantially identical mutual contact areas; wherein the method comprises testing chips of a wafer as the device under test, in particular chips of a wafer which has a diameter of at least 150 mm; and wherein the method comprises testing, as the device under test, a wafer comprising a plurality of semiconductor chips having a vertical current flow between two opposing main surfaces.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868